         Case 4:20-cv-00525-JM Document 20 Filed 09/30/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

LAWRENCE HAYES                                                          PETITIONER
ADC #149601

                           CASE NO. 4:20-CV-525-JM-BD

DEXTER PAYNE, Director,
Arkansas Division of Correction                                        RESPONDENT

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that Lawrence Hayes’s petition for writ of habeas corpus

(Doc. No. 2) and amended petition for writ of habeas corpus (Doc. No. 4) are hereby

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED this 30th day of September, 2020.


                                            ________________________________
                                            UNITED STATES DISTRICT JUDGE
